United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
EUROPE -- SEVENTH ARMY, APO, AE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1758
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 22, 2010 appellant filed a timely appeal from a March 26, 2010 merit decision of
the Office of Workers’ Compensation Programs denying a schedule award claim and a June 7,
2010 nonmerit decision denying reconsideration. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUES
The issues are: (1) whether appellant has established entitlement to a schedule award for
his left lower extremity; and (2) whether the Office properly denied his request for
reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 19, 2003 appellant, then a 61-year-old quality assurance specialist, was
injured while on assignment in Germany when he bumped his left knee while climbing into a
military truck. The Office accepted the claim for left knee contusion and aggravation of
osteochondritis. Appellant retired on September 3, 2006.
On September 23, 2008 appellant requested a schedule award. In a September 22, 2008
letter, he asserted that his injury had worsened and that he had been fitted with a leg brace.
Appellant provided several documents in support of his schedule award claim. These included
personnel records pertaining to his retirement and progress notes from the Department of
Veterans Affairs.
On November 7, 2008 the Office referred the medical record to an Office medical adviser
for an opinion on whether appellant’s accepted conditions caused permanent impairment. In a
November 10, 2008 report, an Office medical adviser noted the history of injury, appellant’s
treatment and reviewed the medical record. He indicated that maximum medical improvement
was reached on May 23, 2008. The Office medical adviser opined that there were no objective
findings of record to support a permanent partial impairment of the left leg based either on lack
of range of motion or surgery to the left knee.
In a November 26, 2008 report, Dr. Vladimir A. Alexander, a Board-certified orthopedic
surgeon, noted the history of injury, appellant’s conservative treatment and his persistent pain in
the medial aspect of the left knee and inferior pole of the patella along with clicking and popping
of the knee. He noted examination findings and diagnosed left knee internal derangement.
Dr. Alexander also ordered a magnetic resonance imaging (MRI) scan. On December 3, 2008
appellant underwent an MRI scan of the left knee that showed a small amount of effusion,
degenerative patellar femoral changes and a partial tear of the medial collateral ligament. In a
December 9, 2008 report and a left knee impairment worksheet, Dr. Alexander noted the MRI
scan and examination findings. These included 120 degrees flexion, full extension, no gross
instability or instability to the knee and mild tenderness to palpation over the distal femur. The
Lachman, Apley and McMurray tests were negative. Dr. Alexander noted an impression of
status post previous trauma, left distal femur. He found appellant to be at maximum medical
improvement for his injury, noting that maximum improvement for such injuries were usually
reached within 12 to 16 weeks post injury. Dr. Alexander opined that appellant had eight percent
permanent impairment of the left leg due to weakness, atrophy, pain or discomfort. He also
opined that appellant could work full duty without limitations. On November 26, 2008
Dr. Alexander attributed appellant’s impairment to his work injury.
In a January 5, 2009 report, the Office medical adviser reviewed Dr. Alexander’s
December 9, 2008 reports. He noted that Dr. Alexander did not sufficiently explain the basis for
his impairment finding under the fifth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides). The Office medical adviser stated
that, in the absence of objective findings under the A.M.A., Guides, no impairment could be
awarded.

2

The Office determined that a conflict in medical opinion arose between Dr. Alexander
and the Office medical adviser with regard to whether appellant had a ratable impairment of the
left leg due to the accepted work injury. It referred appellant to Dr. Robert Henderson, a Boardcertified orthopedic surgeon, for an impartial medical evaluation.
In a March 24, 2009 report, Dr. Henderson noted the history of injury along with his
review of the medical records. He noted that appellant had symmetric range of motion to the
opposite side. Dr. Henderson stated that the work-related contusion had resolved as it was not
present in the last MRI scan and maximum medical improvement was reached within 16 weeks
of the injury or around May 1, 2004. He explained that the contusion should have lasted 12 to16
weeks and would be a zero percent disability with no restrictions. Dr. Henderson advised that
this was supported by objective findings.
By decision dated May 7, 2009, the Office denied appellant’s claim for a schedule award
and further denied compensation for wage loss or medical treatment. Determinative weight was
accorded to Dr. Henderson’s opinion as the impartial medical specialist.
On May 21, 2009 the Office received a letter from appellant requesting a review of the
written record. Appellant presented statements asserting that his left knee was still injured as a
result of the work injury and that he was disabled as a result.
By decision dated September 25, 2009, an Office hearing representative vacated the
May 7, 2009 decision and remanded the case for further development. He found that the case
was not in posture of a decision on schedule award and the Office did not afford appellant due
process prior to terminating compensation benefits. The hearing representative found that
Dr. Henderson was not an impartial medical specialist with regard to whether appellant’s work
injury had resolved. He further found that Dr. Henderson’s opinion did not sufficiently explain
his opinion regarding permanent impairment. The hearing representative directed the Office to
obtain a supplemental report from Dr. Henderson regarding whether appellant had any
permanent impairment of the left leg, pursuant to the A.M.A., Guides.
On January 27, 2010 the Office requested a supplemental report from Dr. Henderson
regarding whether appellant established any impairment under the sixth edition of the A.M.A.,
Guides. Dr. Henderson was asked to address the accepted conditions and provide a more
detailed opinion with regard to permanent impairment due to pain, atrophy, deformity, loss of
sensation, loss of strength, marked sensitivity to heat or cold, soft tissue damage or any other
relevant subjective factors.
In a March 12, 2010 supplemental report, Dr. Henderson reviewed appellant’s history
and examination findings. He advised that the only objective finding was pain over the lateral
epicondyle and the medial joint over the medial condyle where the prominence was.
Dr. Henderson stated that, while the February 2, 2004 MRI scan noted edema, this was a local
reaction and had resolution.
He advised that the accepted contusion had resolved.
Dr. Henderson further opined that appellant had recovered from his knee strain and aggravation
of the osteochondritis as of May 1, 2004. He explained that a contusion was something that
should resolve within a reasonable amount of time. Dr. Henderson stated that, while subjective
complaints over the areas and bony prominence could hurt, any direct blow would have resolved

3

and any pressure appellant may have from this would have happened independent of the course
of the contusion. He stated that appellant should have resolved to his baseline as of
May 1, 2004. Dr. Henderson noted no basis for rating impairment due to the work-related injury.
He also provided a March 24, 2009 impairment evaluation form in which he noted certain
findings and opined that there was no impairment of the left leg due to appellant’s knee
condition.
On March 24, 2010 a second Office medical adviser reviewed Dr. Henderson’s
March 12, 2010 report and concurred that there were no objective findings or a basis for an
impairment rating under the sixth edition of the A.M.A., Guides.
By decision dated March 26, 2010, the Office denied appellant’s claim for a schedule
award of the left lower extremity based on Dr. Henderson’s evaluation.
In an April 15, 2010 letter, appellant disagreed with the Office’s March 26, 2010 decision
and requested reconsideration. He submitted an April 4, 2010 statement addressing his
entitlement to schedule award benefits and referenced information he obtained from the internet.
Physical therapy reports and a September 2, 1999 SF-78 were also submitted.
By decision dated June 7, 2010, the Office denied appellant’s request for reconsideration
without a merit review.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
the Act does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, the Office has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1,
2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
Not all medical conditions accepted by the Office result in permanent impairment to a
scheduled member.6 The Board notes that, before applying the A.M.A, Guides, the Office must
determine whether the claimed impairment of a scheduled member is causally related to the
accepted work injury.7
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Id. at § 10.404(a).

5

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
6

Thomas P. Lavin, 57 ECAB 353 (2006).

7

Michael S. Mina, 57 ECAB 379, 385 (2006).

4

When there exist opposing medical opinions of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual and
medical background, will be given special weight.8
ANALYSIS -- ISSUE 1
The Office accepted the conditions of left knee contusion and aggravation of
osteochondritis. On September 23, 2008 appellant filed a claim for a schedule award. The
Office found a conflict in medical opinion between Dr. Alexander, who opined that appellant had
eight percent permanent impairment of the left lower extremity due to weakness, atrophy, pain or
discomfort, and the Office medical adviser, who found that appellant had no ratable impairment
under the A.M.A., Guides. It properly referred appellant to Dr. Henderson for an impartial
evaluation to resolve the conflict.9
In a March 12, 2009 report, Dr. Henderson reviewed the medical record and the
statement of accepted facts. He found appellant had symmetric range of motion and noted no
basis to find permanent impairment of the left leg. In his March 12, 2010 supplemental report,10
Dr. Henderson stated that the only objective finding was the complaint of pain over the lateral
epicondyle and the medial joint over the medial condyle where the prominence was. He found
that the accepted contusion and aggravation of osteochondritis resolved by May 1, 2004 such
that there was no permanent impairment due to the work-related injury. Dr. Henderson stated
that, while the February 2, 2004 MRI scan noted edema, this was a local reaction which had also
resolved. He explained that any pain resulting from the direct blow over the areas and bony
prominence would have resolved within a reasonable amount of time and any pressure appellant
may have would have happened independent of the course of the contusion. On March 24, 2010
an Office medical adviser reviewed Dr. Henderson’s March 12, 2010 supplemental report and
noted no findings that would warrant an impairment rating under the sixth edition of the A.M.A.,
Guides.
Dr. Henderson provided examination findings and provided a well-rationalized opinion
that there were no continuing symptoms of appellant’s accepted conditions on which permanent
impairment could be based. Although he noted pain over the medial joint over the medial
condyle, he opined that any pain due to the accepted injury had resolved and that any pressure
appellant currently felt in his knee would occur independent of his work injury.
The Board finds that Dr. Henderson’s opinion is sufficiently well rationalized and based
upon a proper factual and medical background such that it is entitled to special weight and
8

R.C., 58 ECAB 238 (2006); Bernadine P. Taylor, 54 ECAB 342 (2003).

9

Manuel Gill, 52 ECAB 282 (2001).

10

As Dr. Henderson’s initial March 24, 2009 report provided insufficient reasoning on permanent impairment,
the Office properly requested a supplemental report regarding permanent impairment. See Raymond A. Fondots, 53
ECAB 637, 641 (2002) (when the Office obtains an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration, the
Office must secure a supplemental report from the specialist to correct the defect in the original report).

5

establishes no basis for permanent impairment of the left leg causally related to appellant’s
accepted conditions. The Board finds that the Office properly denied appellant’s claim for a
schedule award.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by constituting
relevant and pertinent evidence not previously considered by the Office.11 Section 10.608 of the
Office’s regulations provide that when a request for reconsideration is timely, but does meet at
least one of these three requirements, the Office will deny the application for review without
reopening the case for a review on the merits.12
ANALYSIS -- ISSUE 2
Appellant requested reconsideration of the merits of his schedule award claim in
April 2010. His statements and beliefs about his entitlement to schedule award benefits do not
address a legal argument or advance a point of law and therefore fail to meet the first and second
standards of the Office’s regulations. Appellant merely stated his belief that he is entitled to
schedule award benefits. However, the issue of whether he has permanent impairment of his left
leg causally related to his accepted conditions is a medical issue. While appellant referenced
various articles from the internet in support of his belief that he was entitled to schedule award
benefits, the Board has held that such articles are of general application and not determinative
regarding whether specific conditions are causally related to the particular employment factors in
a claim.13 The relevant issue in this claim, whether he has established entitlement to a schedule
award for permanent impairment to his left lower extremity, is a medical question and must be
resolved by the submission of relevant medical evidence.14
Appellant did not submit any medical evidence addressing the extent, if any, of his
permanent impairment. He submitted physical therapy reports and a September 2, 1999 SF-78
form. However, these documents are irrelevant as they do not address the relevant medical issue
of permanent impairment causally related to the accepted conditions. Moreover, reports from
physical therapists do not constitute competent medical evidence as physical therapists are not
considered physicians under the Act.15 Therefore, this evidence does not comprise a basis for
11

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

12

Id. at § 10.608.

13

See C.B., Docket No. 08-2268 (issued May 22, 2009) (where the Board held that newspaper clippings, medical
texts and excerpts from publications are of no evidentiary value in establishing the necessary causal relationship, as
they are of general application and are not determinative of whether the specific condition claimed was causally
related to the particular employment injury involved).
14

Id.

15

5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316 (2006); Paul Foster, 56 ECAB 208 (2004).

6

reopening the case.16 The remainder of the evidence submitted are duplicative of evidence
previously of record. Evidence or argument which is duplicative or cumulative in nature is
insufficient to warrant reopening a claim for merit review.17 Thus, appellant has failed to meet
the third standard of the Office’s regulations and the Office was not required to reopen his claim
for further consideration of the merits.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his request for reconsideration.
On appeal, appellant contends that he is entitled to an award as he continues to have pain
in his left knee and his activities of daily life are affected. As noted, the evidence of record does
not support impairment causally related to the accepted conditions. The Board has held that
factors such as limitations on daily activities are not considered in the calculation of a schedule
award.18 While appellant argued that Dr. Alexander supported impairment, he was a physician
on one side of a medical conflict that was resolved by Dr. Henderson. Accordingly, appellant
has not established that he sustained permanent impairment of the left leg causally related his
accepted conditions.
CONCLUSION
The Board finds that appellant has not established entitlement to a schedule award for
permanent impairment to his left lower extremity. The Board further finds that the Office
properly denied his request for reconsideration without further review of the merits of the claim.

16

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

17

Denis M. Dupor, 51 ECAB 482 (2000).

18

E.L., 59 ECAB 405 (2008).

7

ORDER
IT IS HEREBY ORDERED THAT the June 7 and March 26, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

